FEICK, C. J.
I concur in the result. If, however, the conclusion of Mr. Justice GIDEON is based .on the receipt which he has copied, alone, I cannot concur in the reasons stated by him. The defendant, in its answer, affirmatively averred: (1) That the policy sued on was not delivered at any time; and (2) that it was not delivered while the deceased was in sound health, as provided in the application of insurance which is made a part of the policy, and both of which the plaintiff produced in evidence at the trial. Upon the second question the defendant averred that the application, which was made a part of the policy, contained the following provision:
“I certify that all the statements and answers appearing herein and in Part II hereof are full, complete, and true, and agree that the insurance hereby applied for shall not take effect until the issuance and delivery of the policy and the payment of the first premium thereon while I am in sound health.”
There is neither claim, pleading, nor proof on the part of the plaintiff that the foregoing provision was waived by the defendant, nor, as I understand counsel, is it contended that the receipt superseded the provision contained in the application which I have quoted. Indeed, plaintiff's counsel, in their brief, state the questions involved here thus:
“In our view, therefore, there are but two material questions of law involved in this appeal: (1) Was the policy in question delivered in February, 1915? (2) Was the information obtained by Dr. Worrell, while acting as the physician of the insured, privileged, and his testimony properly excluded, under the section and subdivision referred to?”
There can be no doubt that such a provision in the application, and especially if made a part of the policy, is valid and binding on both parties to the contract. 25 Cye. 725, and *565cases there cited. Nor is there any doubt that such a provision may be waived by the company. Same vol., p. 730. It is also settled beyond dispute that the contents of the application and of the policy, if the application is made a part of the policy, constitute the contract of insurance. The contents of other papers may, however, be required to be considered in connection with the application and policy, if they were considered by the parties and are referred to in the policy or the application. Under such circumstances, all that is contained in all of the papers upon a particular subject must therefore be considered in determining the rights of the parties. If the receipt set forth in the opinion of Mr. Justice GIDEON is considered, it must be considered in connection with what is said in the application and policy with respect to how and when the insurance shall become effective, and neither party may rely solely on what may be contained in one of those papers. If that were not so, the insurer might impose additional conditions in the receipt upon the insured, which might defeat the insurance. When, therefore, there is a provision in the application which is made a part of the policy, as in this case, or in the policy and it is not averred that the provision has been waived or superseded, then the receipt, if any is issued, must be considered in connection with the contents of the application and of the policy. In this case, therefore, I think the defendant had a right to insist that the policy did not become effective for two reasons: (a) Because it was not delivered to the insured; and (b) for the reason that, if it was delivered to him, he was not in sound health at such time, as provided in the application. And I think that the defendant has a right to have the judgment of this court upon .both of those propositions. In my judgment, however, the evidence is sufficient to justify the conclusion that the policy was intended to be, and in fact was, delivered within the purview of the law; and I am further of the opinion that the evidence is insufficient to justify a finding that the deceased was not in sound health when the delivery of the policy was made, as just stated. Those two *566propositions must therefore be determined against the contention of the defendant.
Whether the district court erred in not permitting the doctor to testify on behalf of the defendant for the reasons stated in the opinion of Mr. Justice GIDEON I am in doubt. The question, under our decisions, is a very close one. In view, however, that my associates are of the opinion that the ruling of the district court upon that question was right, I defer to their judgment.
For the reasons stated, therefore, I concur in the affirmance of the judgment.